DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Phillip and Zhang fail to disclose
        1. A method comprising: calculating, by a network device, prospective metric values pertaining to  a network slice of multiple networks; generating, by the network device based on profiles pertaining to the multiple networks, mapping information that indicates a pairing between an application service and each network of the multiple networks that is associated with a portion of the network slice, and an end-to-end pairing of the network slice that includes pairings between the application service and the multiple networks; calculating, by the network device based on the prospective metric values and the mapping information, resource allocation values pertaining to the multiple networks of the network slice; calculating, by the network device, a schedule and an assignment of resources for the network slice based on the resource allocation values and the mapping information; and transmitting, by the network device, the schedule and the assignment of the resources to the multiple networks.
        9. A network device comprising: a processor configured to: calculate prospective metric values pertaining to a network slice of multiple networks; generate based on profiles pertaining to the multiple networks, mapping information that indicates a pairing between an application service and each network of the multiple networks that is associated with a portion of the network slice, and an end-to-end pairing of the network slice that includes pairings between the application service and the multiple networks; calculate based on the prospective metric values and the mapping information, resource allocation values pertaining to the multiple networks of the network slice; calculate a schedule and an assignment of resources for the network slice based on the resource allocation values and the mapping information; and transmit the schedule and the assignment of the resources to the multiple networks.
      17. A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device of a radio access network, which when executed cause the network device to: calculate prospective metric values pertaining to a network slice of multiple networks; generate based on profiles pertaining to the multiple networks, mapping information that indicates a pairing between an application service and each network of the multiple -6-Application No. 17/151,828Attorney's Docket No. 20200499 networks that is associated with a portion of the network slice, and an end-to-end pairing of the network slice that includes pairings between the application service and the multiple networks; calculate based on the prospective metric values and the mapping information, resource allocation values pertaining to the multiple networks of the network slice; calculate a schedule and an assignment of resources for the network slice based on the resource allocation values and the mapping information; and transmit the schedule and the assignment of the resources to the multiple networks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416